The appellants, John Weeks and Cecil Whitaker, were informed against, with others, by the prosecuting attorney in the district court of the fifth judicial district, in and for the county of Bannock, charged with the crime of grand larceny in the taking, stealing and carrying away of certain cattle, and were convicted of the crime charged in the information. A motion for a new trial was made and denied. From the order denying the motion and the judgment of conviction, this appeal is taken. No brief has been filed by appellants nor has any appearance been made by them or on their behalf. At the time the cause was reached for oral argument in this court the state moved for an affirmance of the judgment in accordance with the provisions of Rule 48 of this court. *Page 106 
Upon an examination of the record, no errors appear in the trial of the cause below, and under this rule the judgment of the court below is hereby affirmed.
Wm. E. Lee, Budge, Givens and Taylor, JJ., concur.